Exhibit 2.1 REDEMPTION AGREEMENT (Walker Innovation) THIS REDEMPTION AGREEMENT (this “ Agreement ”), dated June 2, 2017, is entered into by and between THE UPSIDE COMMERCE GROUP, LLC, a Delaware limited liability company (the “ Company ”), and Walker Innovation Inc., a Delaware corporation (the “ Member ”). The Company and the Member are each referred to herein individually as a “ Party ” and collectively as the “ Parties ”. Capitalized terms used but not defined herein shall have the meanings provided thereto in the Second Amended and Restated Agreement of Limited Liability Company, as amended by Amendment No. 1, dated July 20, 2016 and Amendment No. 2, dated November 9, 2016 (as amended, the “ Operating Agreement ”). RECITALS A.On December 4, 2015, Jay S. Walker (“
